Order entered February 12, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01003-CV

                          THOMAS CLYDE DAVIS, Appellant

                                             V.

                           TERIE LERLENE DAVIS, Appellee

                     On Appeal from the 301st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-16-19393

                                         ORDER
       Before the Court is appellee’s February 11, 2019 unopposed second motion for extension

of time to file her brief. We GRANT the motion and ORDER the brief filed on or before March

4, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE